Citation Nr: 0831525	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  06-03 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a liver disability, 
to include as secondary to the use of ibuprofen to relieve 
pain associated with the service-connected back disability.  

2.  Entitlement to service connection for a kidney 
disability, to include as a result of infective spondylitis.

3.  Entitlement to service connection for a left knee 
disability, to include as secondary to the service-connected 
back disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from December 1978 to December 
1983, with two years and six months of prior active service.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied an increased rating for the low back 
L5-S1 herniated disc, status post hemilaminectomy, 
foraminotomy, and diskectomy with degenerative changes; and 
denied service connection for a liver condition, kidney 
condition, and left knee condition.  

In a March 2008 decision/remand, the Board denied entitlement 
to an evaluation in excess of 40 percent for low back L5-S1 
herniated disc, status post hemilaminectomy, foraminotomy, 
and diskectomy, with degenerative changes; but, granted 
entitlement to a separate 20 percent evaluation for 
neurological impairment associated with the service-connected 
low back herniated disc.  The issues of service connection 
for a liver disability, kidney disability, and a left knee 
disability were remanded to the RO for additional 
development.  


FINDINGS OF FACT

1.  There is no medical evidence of record reflecting a 
current liver disability; and the condition of fatty liver 
has been medically linked to the veteran's obesity.  

2.  The competent medical evidence of record indicates that 
the veteran has normal renal function; and the renal cysts 
shown on abdominal computerized tomography (CT) scan are 
incidental and not productive of any renal disability or 
functional impairment.  

3.  The veteran did not have a chronic left knee disability 
during service or for many years following discharge from 
service, and there is no showing that the veteran's left knee 
disability was caused or aggravated by any incident of 
service, including complaints of knee pain in 1981, or the 
veteran's service-connected back disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
liver disability have not been met.  38 U.S.C.A. §§ 101, 
1101, 1110 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  The criteria for entitlement to service connection for a 
kidney disability have not been met.  38 U.S.C.A. §§ 101, 
1101, 1110 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  The criteria for entitlement to service connection for a 
left knee disability have not been met.  38 U.S.C.A. §§ 101, 
1101, 1110 1116(a)(3), 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2005 and May 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Although the pre-adjudication notification did not advise the 
veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection, a letter 
correcting that deficiency was sent to the veteran in May 
2008.  Moreover, no new disability rating or effective date 
for award of benefits will be assigned as the claims for 
service connection are denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for a liver disability, 
kidney disability, and a left knee disability.  The veteran 
asserts that he has kidney and liver dysfunction due to years 
of taking ibuprofen for the service-connected back 
disability; and, the veteran maintains that his service-
connected back disability caused or aggravated the left knee 
pain and arthritis.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
hypertension to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Liver and Kidney Disabilities

Service medical records are negative for complaints, findings 
or diagnosis of a kidney or liver disability, dysfunction, or 
condition related thereto.  

Similarly, there are no post-service medical records 
establishing a current diagnosis of kidney or renal 
disabilities.  The post-service medical records reveal 
incidental renal cysts and a fatty liver.  See April 2005 
computerized tomography (CT) scan of abdomen and pelvis, and 
May 2005 magnetic resonance imaging (MRI) of abdomen.  
Despite the findings on MRI and CT scan, a VA examiner in May 
2008 opined that the veteran's fatty liver and incidental 
renal cysts were conditions that were due to the veteran's 
obesity, and moreover, were not productive of any functional 
impairment.  The examiner specifically noted that the veteran 
liver functions tests were consistently normal and renal 
function tests were normal.  

In short, the veteran does not have a current diagnosed 
disability of the kidney or liver for which service 
connection can be granted.  The medical evidence of record 
has never suggested otherwise.  A claim for service 
connection requires medical evidence showing that the veteran 
currently has the claimed disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997.  Service connection may 
not be granted unless a current disability exists.   See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Absent proof 
of a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, there is no medical evidence establishing a current 
diagnosis of liver failure or dysfunction, or kidney failure 
or dysfunction; and, as the VA examiner explained, the 
conditions of renal cysts and fatty liver are directly due to 
the veteran's morbid obesity.  

There is no evidence of record, other than the appellant's 
contentions, that he has disabling conditions of the liver 
and kidneys.  As the appellant is not a medical expert, he is 
not competent to express an authoritative opinion on this 
issue.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

Because there is no current kidney or liver disability for 
which service connection may be granted, the question of 
whether the use of ibuprofen caused or aggravates a liver 
and/or kidney disability becomes moot.  The preponderance of 
the evidence is against a finding of service connection for a 
kidney disability or a liver disability; there is no doubt to 
be resolved; and service connection is not warranted. 

Left Knee Disability

The service medical records reflect that the veteran was 
treated for knee pain in November and December 1981.  A 
November 1981 medical record notes that the veteran had 
locking of the left knee during a run.  At that time, he had 
a history of a jeep accident several years earlier, prior to 
service, that caused swelling and a recurrent "popping" in 
the knee.  No such knee injury was noted at the time of entry 
into service.  In December 1981, the veteran still complained 
of tenderness in the left knee.  No significant abnormality 
was noted on x-ray.  There was no follow-up treatment 
regarding the left knee, and there were no complaints or 
findings of a knee disability on the veteran's separation 
examination in December 1982.  There is no medical evidence 
of a left knee arthritis within a year of service discharge, 
and no current treatment records showing a chronic knee 
condition.  Absent a chronic left knee disability in service 
and/or a nexus between a current knee disability, if any, and 
any incident of service, service connection for a left knee 
disability on a direct basis is not warranted.  

In the alternative, however, the veteran maintains that his 
current left knee arthritis is directly related to his 
service-connected back disability.  Although the veteran is 
competent to report when his knee pain began, and other 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in the knee during service, he is not 
competent to provide an opinion regarding causation.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation or etiology are not competent for purposes of a 
nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

A May 2008 VA examiner specifically noted that the veteran's 
claim of service-connection for a left knee condition, 
secondary to the service-connected back disability, was 
"without any medical basis."  The examiner indicated that 
there was nothing in the orthopedic literature that would 
support a claim of lumbar disc degeneration and low back pain 
causing or aggravating a knee condition.  Significantly, the 
VA examiner noted that obesity was the major predicator of 
developing knee pain and knee arthritis, and the veteran was 
5 feet, 8 inches tall and weighed 268 pounds.  The VA 
examiner explained that the veteran's ideal weight is 
approximately 155 pounds, easily qualifying the veteran as 
morbidly obese.  The VA examiner concluded that the veteran's 
left knee condition was directly related to morbid obesity.  

There is no medical opinion to the contrary.  The 
preponderance of the evidence is against the claim of service 
connection for a left knee disability; there is no doubt to 
be resolved; and service connection for a left knee 
disability is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  




ORDER

Service connection for a liver disability is denied.  

Service connection for a kidney disability is denied.  

Service connection for a left knee disability is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


